OFFICE OF COUNTY SUPERINTENDENT OF SCHOOLS — DATE OF ABOLITION The language "to which they were elected" as contained in House Bill 1163, Section 21, 33rd Oklahoma Legislature, First Session (1971) refers to the last election held, November, 1970, for the term concluding in July, 1973. Therefore, those County Superintendents in counties having no dependent school districts serving on June 17, 1971, and who hold a valid Certificate of Election following the November, 1970, election, shall hold office until the first Monday in July, 1973, the expiration date of the term of office to which they have been elected.  The Attorney General has had under consideration your request for an opinion wherein you ask, in substance, the following question: "Under the provisions of House Bill 1163, Section 21, of the 1971 Legislature, what is the effective date of the abolition of the office of County Superintendent of Schools in those 13 counties having no dependent school districts?" From your letter, and from reading the provisions of the Act itself, it appears there are three dates on which the abolition could occur.  (a) The effective date of House Bill 1163, June 17, 1971, which is the date the bill was signed into law by the Governor as an emergency measure. (b) July 7, 1971, the first Monday in July, on which date the term of office of those officers elected in 1968 will expire.  (c) The first Monday in July of 1973, on which date the terms of those officers elected in November of 1970 will expire.  House Bill 1163, Section 21, 33rd Oklahoma Legislature, First Session (1971) provides as follows: "The office of county superintendent of schools in and for each county in Oklahoma having no dependent school districts in the county is hereby abolished; provided, those persons presently serving as county superintendents of schools shall continue to serve as such until the expiration of their term of office to which they were elected." The identical language is contained in House Bill 1155, Section 4-101B, 33rd Oklahoma Legislature, First Session (1971). The effective date of House Bill 1163, i.e. June 17, 1971, did not constitute an abolition of the office of County Superintendent as of that date, but rather prescribed the date of abolition of the office. In your letter you quoted a pertinent part of 70 Ohio St. 3-1 [70-3-1] (1961) (repealed by Section 23 of House Bill 1163, but re-enacted by Section 4-101 of House Bill 1155) providing as follows: "The term of any person elected to such office shall be two (2) years and until his successor is elected and qualified and shall begin on the first Monday in July after his election." The vital question is whether the Legislature intended the abolition to become effective on the first Monday of July, 1971, or on the first Monday of July, 1973.  It is notable that the Legislature provided that those County Superintendents presently serving would continue to serve until the expiration of the term "to which they were elected". The Legislature re-enacted in Section 4-101 of House Bill 1155 the statute establishing the terms of office for County Superintendents. The Legislature was obviously aware that elections for the office were conducted in November, 1970, and passed no legislation to specifically nullify said elections.  It is therefore the opinion of the Attorney General that your question be answered as follows. The language "to which they were elected" refers to the last election held, November, 1970, for the term concluding in July, 1973. Therefore those County Superintendents in counties having no dependent school districts serving on June 17, 1971, and who hold a valid "Certificate of Election following the November, 1970, election, shall hold office until the first Monday in July, 1973, the expiration date of the term of office to which they have been elected.  (Marvin C. Emerson)